Citation Nr: 1223202	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-27 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran was in the United States Air Force from June 1955 to May 1961, and had certified active duty from August 1957 to May 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Phoenix Arizona.  In that decision, the RO denied claims for service connection for bilateral knee and bilateral ankle disabilities.  

The Veteran received a hearing before the undersigned in March 2011.  A transcript of the hearing is associated with the file.  

This claim was remanded in May 2011 for further development; the Board finds that there was not substantial compliance with the remand directives.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

As noted in the prior remand, the Veteran's service treatment records are unavailable and VA has a heightened duty to assist the Veteran in obtaining records in such circumstances.  

The Board requested that the Personnel Information Exchange System (PIES) be asked for service treatment records, surgeon general records, and sick/morning reports for the Veteran injuring his knees and ankles in an accident at Travis Air Force Base (AFB) in March 1958.  Any negative reply was to be documented in the file.  A May 2011 PIES request was initiated for the dates from February 1958 to April 1958, but there is no completion date on the page.  Instead of a response on the page, a second request is noted, stating "morning reports were rarely created after 1974."  Such information is irrelevant because the request was for documents from the dates of February to April 1958.  

On remand, the Board first requests a PIES response for service treatment records, surgeon general records, and sick/morning reports for the Veteran who claims he injured his knees and ankles in an accident at Travis AFB on March 15, 1958.  Any response should be should be documented in the file.  

The Board also requested that, with any necessary assistance from the Veteran, the AMC contact Kaiser Hospital in Lomita, California to request medical records from November 1969 to April 1970.  A negative reply was requested and was to be documented in the claims folder.  The Veteran returned an authorization and consent form from Kaiser in June 2011.  In August 2011, Kaiser responded that more information other than what was on the authorization and consent form was needed, including the Veteran's Kaiser medical record number (all other information requested by Kaiser was on the authorization and consent or the accompanying July 2011 letter).  Instead of notifying the Veteran of this response, the AOJ sent an October 2011 letter stating simply that the records had been requested, not that there was a negative response or that Kaiser needed more information.  

On remand, send the Veteran a new authorization and consent form, inform him that the Kaiser records are unavailable unless he can provide a Kaiser Permanente medical record number and follow up on any response received from the Veteran.  Also, if no Kaiser records are received and there is a negative PIES response, notify the Veteran of these facts and document the notification in the file.  

Currently, based on the evidence in the file, the Board does not find the Veteran credible regarding his an in-service fall resulting in injuries to his bilateral knees and ankles because he denied having musculoskeletal disease and failed to report any past serious injury other than an old fractured wrist (see August 2003 initial VA visit record).  While it is questionable as to whether the Veteran actually suffered an injury in service triggering the duty to provide a medical examination, the Board requests an examination regarding the etiology of any current bilateral ankle and knee disabilities after the above development has been completed.  

To summarize, a July 2005 VA imaging report for the right ankle showed an impression of normal alignment with no fracture or lesions, plantar posterior calcaneal spurs and surgical clips in the back middle of the distal tibia.  For the left ankle, there was a small posterior calcaneal spur and a small exostosis of medial malleolus at the base of the tibial styloid.  In an August 2007 record, current diagnoses included: pain in joints involving the ankle and foot; dislocation of the knee; a lateral collateral sprain; a medical collateral sprain; and a cruciate sprain (which knee is not specified).  In this record, the treating physician stated: "It is my opinion that it is more than 50 percent certain that patient's knee and ankle (sic) problems, with resultant balance problem, is related to the accident and injury he had while on active duty."  

Accordingly, the case is REMANDED for the following action: 

1. First, complete a PIES request for service treatment records, surgeon general records, and sick/morning reports for the Veteran injuring his knees and ankles in an accident at Travis AFB on March 15, 1958.  A negative reply is requested and all responses should be documented in the file.  

2. Send the Veteran a new authorization and consent form for Kaiser Hospital in Lomita, California to request medical records from November 1969 to April 1970.  Inform the Veteran that the Kaiser records are unavailable unless he can provide a Kaiser Permanente medical record number and follow up on any response received from the Veteran.  A negative reply from Kaiser Permanente is requested and should be documented in the claims folder.  

Also, if no Kaiser records are received and there is a negative PIES response, notify the Veteran of these facts, along with a statement that he is ultimately responsible for providing the evidence for his claim, and document the notification in the file.  

3. After the above development has been requested, schedule the Veteran for an examination to determine the nature and etiology of any bilateral knee and ankle disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.

The examiner should determine whether there is a 50 percent probability or greater (likely, unlikely or as likely as not) that any diagnosed knee or ankle disability was caused or aggravated by service.  The rationale for all opinions must be provided.  The examiner should reconcile any opinion with the August 2007 opinion that it is more than 50 percent certain that patient's knee and ankle (sic) problems are related to active duty and the fact that the Board does not find the Veteran credible regarding his an in-service fall resulting in continuous symptoms of knee and ankle problems ever since.  

4. Re-adjudicate the issues of entitlement to service connection for bilateral knee and ankle disabilities.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

